MEMORANDUM **
Jose Rivera-Martinez appeals his conviction, pursuant to a guilty plea, and sentence for reentry after deportation in violation of 8 U.S.C. § 1326(a), with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(1).
Rivera-Martinez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Rivera-Martinez did not file a pro se supplemental brief. Having conducted an independent review of *651the record pursuant to Penson v. Ohio, 488 U.S. 75, 88-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.